Cobb, J.
The bill of exceptions in this case assigned error upon a judgment of the superior court overruling a petition for certiorari; and while the answer of the justice was confused and unsatisfactory, it still appears therefrom, even after a portion of the testimony set- out in the answer was stricken on a traverse thereto, that there was at least some evidence to support the finding of the justice ; and the rulings complained of in the petition, in so far as they were verified by the answer, even if erroneous, were not of such a character as to require the superior court to order anew trial.

Judgment affirmed.


All the Justices concurring.